   

ade 9/02 AT19Ni 7Page 1 oft — ne

DOC’ TK Auer

Lili i

I ELECTRONICALLY FILED

Case 1:19-cr-00637-AKH Document5 F

 

 

UNITED STATES DISTRICT COURT | DOC # —
F NEW YORK SED WWeRte

eee ee ee eee eg DATE | FLED: _SEP _ SY 04 2019
UNITED STATES OF AMERICA : WAIVER OF INDICTMENT

- VV. —_
ELIAS HERBERT HAFEN,

a/k/a “Elias Niggebrugge,”

Defendant.

~- — —_ — — “ _ _ - ™ = —_ —_ — —_ —_ x

The above-named defendant, who is accused of violating
Title 15, United States Code, Sections 80b-6 and 80b-17, and Title
18, United States Code, Section 2, being advised of the nature of
the charges and of his rights, hereby waives, in open Court,
prosecution by indictment and consents that the proceeding may be
by information instead of by indictment.

Date: New York, New York
September 4, 2019

Bi-+-ad Hebe?
Defenda fe

  

 

Witness’

Za:

E. Scott Schirick, Esq.
Counsel for Defendant

 

 
